•           •           •     
  •          •         •





 
                                                                                    MEMORANDUM OPINION

No. 04-09-00501-CR

IN RE Justin BOSQUEZ

Original Mandamus Proceeding


PER CURIAM
 
Sitting:            Catherine Stone, Chief Justice
Sandee Bryan Marion, Justice
Steven C. Hilbig, Justice
 
Delivered and Filed: September 23, 2009 

PETITION FOR WRIT OF MANDAMUS DENIED AS MOOT
            On August 14, 2009, relator Justin Bosquez filed a petition for writ of mandamus,
complaining of the trial court’s failure to rule on his pro se motion invoking his sixth amendment
right to self representation and to dismiss his current counsel.  However, on August 28, 2009, the
trial court conducted a hearing regarding relator’s request for self representation.  During the hearing,
relator orally withdrew his motion for self representation and accepted the withdrawal of his former
court appointed attorney and the appointment of a new court appointed attorney.  Therefore, we
DENY relator’s petition for writ of mandamus as MOOT.  See Tex. R. App. P. 52.8(a).   
            Additionally, relator filed an Application for Leave to File Petition for Writ of Mandamus.
No leave is required to file a petition for a writ of mandamus in this court.  Tex. R. App. P. 52. 
Therefore, relator’s motion for leave to file is DENIED as moot. 
PER CURIAM
DO NOT PUBLISH